Citation Nr: 0705640	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 through 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

At the September 2005 hearing in this matter, the veteran 
discussed both headaches and hearing loss.  It is unclear 
whether she was claiming that new and material evidence has 
been submitted to reopen her claims for service connection 
for headaches and for hearing loss.  These issues are 
REFERRED to the RO for clarification and appropriate action.


REMAND

The veteran is seeking entitlement to service connection for 
sinusitis.  In her March 2004 substantive appeal, the veteran 
stated that she was treated in service in April 1982 for 
sinusitis.  At her September 2005 hearing, she stated that 
she was treated in April 1982 at the Montcrief Army Hospital 
in Fort Jackson, South Carolina.  She also testified that her 
sinusitis was diagnosed at the Medical Board evaluation that 
ultimately led to her medical discharge from the Army.  
Records of treatment at the Montcrief Army Hospital from 
April 1982, and the comprehensive Medical Board evaluation do 
not appear in the claims file.  Under 38 C.F.R. § 3.159(c)(2) 
(2006), VA has a duty to assist the veteran to obtain 
relevant evidence to support her claim, including service 
medical records.  Because the veteran has identified specific 
treatment dates and locations, VA must assist her in 
obtaining those records.  As such, a remand is required.

In August 2002, the veteran was afforded a VA nose, sinus, 
larynx, and pharynx examination.  The examiner reported a 
normal examination of the nose, but then diagnosed allergic 
rhinitis and then stated that the veteran had "no nasal 
obstruction and no nasal polyps dating back prior to her 
service career."  This diagnosis is unclear, and it makes no 
mention of the veteran's history of sinusitis, allergic 
rhinitis, and a deviated nasal septum since service.  A new 
examination is required.  The veteran is entitled to a 
medical opinion based upon a review of the evidence of record 
under 38 C.F.R. § 3.159(c)(4) (2006).

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that all of the veteran's 
service medical records are associated 
with the claims folder, including any 
record of April 1982 treatment from the 
Montcrief Army Hospital in Fort Jackson, 
South Carolina, and any Medical Board 
comprehensive evaluation.  



3.  Once the above development is 
complete, and if medical records during 
service reveal in-service treatment for 
any allergies, sinus, or other nasal 
conditions, the veteran should be afforded 
a VA examination to determine the current 
nature of her sinusitis, as well as to 
obtain an opinion as to the etiology of 
any disability diagnosed.  The complete 
claims folder should be provided to the 
examiner for review.  The examiner is 
asked to provide a current diagnosis, as 
well as render an opinion regarding the 
etiology of the veteran's current sinus 
disability by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability initially manifested during 
service?  A complete rationale should be 
provided for any opinion expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


